UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:(Date of earliest event reported):August 20, 2007 INX Inc. (Exact name of registrant as specified in its charter) Delaware 1-31949 76-0515249 (State of Incorporation) Commission file number (I.R.S. EmployerIdentification No.) 6401 Southwest Freeway Houston, Texas 77074 (Address of Registrant’s principal executive offices) (713) 795-2000 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On August 20, 2007, Chairman and Chief Executive Officer James Long will speak at the Noble Financial Two Double-0-Seven Small Cap Equity Conference to be held at the Charleston Place Hotel in Charleston, South Carolina.Mr. Long will present at approximately 3:00 p.m. Eastern time.Attached as Exhibit 99.1 are PowerPoint slides that will be presented at the Conference.Pursuant to Regulation FD, INX Inc. hereby furnishes the presentation materials as Exhibit 99.1 to this report. Note:The information in this report (including Exhibit 99.1) is furnished pursuant to Item 7.01 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that Section. Item 9.01 Financial Statements and Exhibits (c) Exhibits Exhibit Number Description 99.1 PowerPoint Presentation Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INX Inc. Date:August 20, 2007 By: /s/ Brian Fontana Brian Fontana Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 99.1 PowerPoint Presentation.
